Citation Nr: 0214758	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mental condition, 
characterized as major depression.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1980 to November 
1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously denied by a Board decision in June 
2000.  Following the veteran's timely appeal of that 
decision, the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), issued an Order vacating the June 2000 Board 
decision for application of the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  
In this regard, the Board sought and obtained a medical nexus 
opinion, and based on further review of this opinion and the 
other evidence of record, the Board has determined that the 
veteran is entitled to the benefit sought on appeal.  While 
the opinion has not yet been provided to the veteran and his 
counsel for review and response as required under the 
regulations applicable to Board development, in view of the 
Board's favorable decision, the Board finds that furnishing 
of the opinion prior to the Board's decision is unnecessary 
and can not be considered prejudicial to the veteran.  


FINDING OF FACT

The veteran's major depression, panic disorder, and psychotic 
disorder, not otherwise specified, have been related by 
competent medical evidence to service.


CONCLUSION OF LAW

The veteran's major depression, panic disorder, and psychotic 
disorder, not otherwise specified, are casually related to 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has now been developed 
pursuant to the guidelines established in the recently 
enacted VCAA.  More specifically, pursuant to the remand of 
the Court, the veteran was clearly advised of the steps the 
Department of Veterans Affairs (VA) was taking to develop his 
claim and additional steps that he could take, and the Board 
sought and obtained a medical nexus opinion as to the 
probability of a relationship between a current mental 
disorder and the veteran's period of active service.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
as was noted previously, the Board's decision to grant the 
benefit sought negates any possible prejudice the veteran may 
have sustained by any asserted violation of the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307, 
3.309 (2001).

Service medical records reflect that upon enlistment 
examination dated in August 1979, the veteran's systems were 
clinically evaluated as normal with the exception of a small 
umbilical hernia.  In an August 1979 report of medical 
history, the veteran reported that he had or was currently 
experiencing depression and trouble sleeping.  It was noted 
that the veteran "worries a lot."  A December 1980 clinical 
record reflects a complaint of depression.  An impression of 
severe depression, adjustment, was noted.  It was also noted 
that the Minnesota Multiphasic Personality Inventory was 
given.

An April 1996 private psychiatric review form indicates no 
restrictions as to activities of daily living and slight 
difficulties in maintaining social function.  It was further 
noted the veteran seldom had deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks in 
a timely manner.  No episodes of deterioration or 
decompensation in work or work-like settings causing 
withdrawal from the situation were noted.

VA outpatient treatment records dated in January 1997 reflect 
a history of panic attacks since a motor vehicle accident in 
1989.  The veteran described panic attacks lasting 5-25 
minutes consisting of feeling jittery, sweating, a sense of 
doom, increased eye movements, and tearing, that reportedly 
occurred mostly on the bus or while he is driving, about four 
times per week.  The veteran's mood was anxious.  It was 
indicated that the veteran had a hard time falling asleep and 
awoke early.  It was noted the veteran had never seen a 
psychiatrist.  Mental status examination revealed a casually 
dressed male who avoided eye contact.  The veteran's mood and 
affect were indicated as anxious.  A diagnostic impression of 
panic attacks without agoraphobia was noted.

VA outpatient treatment records dated from 1997 to 1999 
reflect continued treatment for depression with medication 
and complaints of headaches, vertigo, weakness, and a history 
of a herniated back and sciatic nerve discomfort.  It was 
noted that the vertigo and headache might be due to the 
veteran's antidepressant medication.

A March 1998 mental evaluation conducted at the request of 
the Department of Social Services reflects the veteran 
reported being tense, nervous, and high strung as a child, 
and that he had many fears and phobias and a few nightmares.  
It was also noted that he walked in a compulsive manner.  The 
veteran described his memory as fair.  The veteran reported 
that his current problems began in 1992 and had become worse 
since that time.  He described having anxiety and panic in 
addition to physical problems of neck and back pain.  It was 
also noted the veteran avoided crowds on buses and 
earthquakes if possible.

Mental status examination revealed the veteran was oriented 
to time and place.  The veteran emphasized "feeling tired a 
lot."  The examiner noted that the veteran stressed that he 
was depressed a lot of the time and he felt life was not 
worth living several times each day.  The veteran also 
reported suicidal thoughts once or twice and 80 episodes of 
conflict with his wife.  He reported that he felt strangers 
were talking about him as he walked down the street and that 
on three occasions he felt strangers were following him.  He 
reported hearing voices when no one was there on several 
occasions.  He stated such experiences could have been his 
imagination.  The veteran's intellectual capacity appeared to 
be of average level, but he manifested some limitation in 
simple subtraction and was not able to abstract proverbs.  
Insight was found to be impaired at times and judgment 
limited.  An Axis I diagnosis of major depressive disorder, 
recurrent with inter-episode (provisional) and panic disorder 
with agoraphobia (not substantiated) was noted.

At his May 1999 personal hearing, the veteran withdrew his 
request for entitlement to service connection for carpal 
tunnel syndrome (transcript (T.) at p. 1).  He testified that 
he first began receiving treatment for his depression in 
1989.  The veteran did not recall receiving treatment for 
depression prior to service (T. at p. 2).  He also reported 
being diagnosed with depression during his service, and that 
his current symptoms were the same as those during service 
(T. at pp. 2-3).  His symptoms consisted of worrying, trouble 
sleeping, anxiety, and panic attacks.  The veteran reported 
his panic attacks occurred every day and that he had 
contemplated suicide in the past (T. at pp. 3-4).  He 
testified that he slept for three to three and a half hours 
each night and that medication did help him to sleep.  He 
denied having crying spells.

The veteran reported that he did get along with his family, 
but denied having close friends (T. at pp. 4-5).  He 
testified to experiencing hallucinations and also stated he 
did not leave his home often (T. at p. 5).  He testified that 
he last worked in February 1993, and stopped working at that 
time because of an on-the-job injury (T. at pp. 5-6).  The 
veteran also reported experiencing vertigo (T. at p. 6).  He 
testified that his depression began during service after 
receiving a general court martial (T. at p. 9).  He also 
indicated that around the 1990's his symptoms started getting 
worse and the depression, anxiety, and panic attacks "just 
started coming on" (T. at p. 9).

A worker's compensation medical report from Dr. D., dated in 
May 1999, notes the veteran's psychiatric symptoms and 
suggested further psychiatric functional capacity evaluation.

An October 2000 medical report from Dr. R. noted that the 
veteran had been followed at his clinic for panic attacks but 
does not address the etiology of this symptomatology.

Private psychiatric evaluation in November 2000 revealed a 
history of general anxiety disorder and panic disorder, and 
noted the veteran's numerous complaints, including major 
depression.  The veteran indicated that his symptoms of 
anxiety and panic likely began in either 1980 or 1992, and 
would occur several times a day.  The veteran described his 
mood as "not good" and affect was somewhat constricted.  
Thought processes were noted to be mostly clear, with the 
examiner noting the veteran's inability to recall the dates 
of the onset of his symptoms.  The diagnoses were panic 
disorder with agoraphobia, anxiety disorder, not otherwise 
specified, and mood disorder, not otherwise specified.  The 
examiner commented that the veteran's psychiatric history 
showed a history of anxiety and panic attack symptoms 
reportedly accompanied by agoraphobia of somewhat uncertain 
duration.  

VA mental disorders examination in October 2002 revealed the 
veteran's report of demotion in rank during service, at which 
time he became depressed to the point that he had suicidal 
ideation.  He also reported having insomnia at this time in 
addition to other symptoms, and that evaluation resulted in a 
diagnosis of severe depression.  Following his discharge, he 
found himself still depressed and anxious, and subsequently 
had difficulty getting along with others and was involved in 
numerous accidents.  He also noted that since his discharge 
from military service, he had experienced daily panic attacks 
and intermittent depression that was occasionally severe.  He 
did not seek treatment for this until the mid-1990's.  
Currently, the veteran reported continued symptoms, including 
initial and middle insomnia, anxiety, impaired concentration, 
and occasional suicidal ideation.  The veteran indicated that 
he had almost no social activities and only one or two 
friends.

Mental status examination revealed depressed mood and 
constricted affect, and the veteran also admitted to auditory 
hallucinations and delusions.  The examiner concluded that 
the veteran had a significant, current psychiatric disorder 
based on very prominent symptoms of anxiety and depression, 
and less prominent psychotic symptoms demonstrated by 
symptoms such as occasional hallucination and isolation.  The 
examiner commented that symptoms in service that eventually 
resulted in disciplinary proceedings appeared to be problems 
of negativism that would be consistent with either depression 
or schizophrenia, and that while certain symptoms were noted 
prior to service, they were not productive of any functional 
impairment and his condition significantly worsened while in 
the military.  The veteran's diagnosis was major depression, 
recurrent, severe with psychotic features, panic disorder 
with acrophobia, and psychotic disorder, not otherwise 
specified (rule out schizophrenia, chronic paranoid type).  
The examiner further commented that the above diagnoses 
represented different ways of looking at the veteran's 
symptom constellation; and while the ultimate diagnosis may 
be uncertain, it was nonetheless clear that the veteran did 
not have a clinically significant disorder on entering the 
military but did have one during his time in the service.

Thus, the evidence of record now reflects the opinion of the 
October 2002 VA examiner that in-service symptoms of 
depression and psychosis were manifestations of significant 
disability that did not exist prior to service, and that the 
veteran currently suffered from the same type of symptoms 
that have been diagnosed by the examiner as major depression, 
a panic disorder, and a psychotic disorder, not otherwise 
specified.  

Moreover, the October 2002 VA examiner's medical opinion 
linking current diagnoses with symptoms and diagnoses during 
the veteran's active service is not contradicted by another 
medical opinion.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that the October 2002 diagnoses of major 
depression, a panic disorder, and a psychotic disorder, not 
otherwise specified, have been related by competent evidence 
to service and that service connection for such disability is 
warranted.


ORDER

Service connection for major depression, a panic disorder, 
and a psychotic disorder, not otherwise specified, is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

